204. Allow me through you Sir, to express to Mr. Amerasinghe our most sincere and warm congratulations upon his election to the presidency of this thirty-first session of the General Assembly of the United Nations. We are convinced that his outstanding qualities as a diplomat, well known to all, the wide experience he has acquired at the service of the international community and the historic commitment of his country to the defense of the principles of peace, international co-operation and independence of peoples are a certain guarantee of the full accomplishment of the lofty and honorable mission entrusted to him.
205.	It is also with great respect that we pay a tribute to the outgoing President, the Prime Minister and Minister for. Foreign Affairs of Luxembourg, Mr. Gaston Thorn, whose intelligence, equilibrium and competence lived up to the expectations that we had placed in him last year at the time of his election.
206.	May we also extend to Mr. Kurt Waldheim, the Secretary-General of the United Nations, our gratitude and our most sincere appreciation of the admirable work he has been carrying out in the faithful fulfillment of the principles enshrined in the United Nations Charter and, in particular, in the framework of the struggle against colonialism, racism and apartheid in Africa.
207.	We also wish to avail ourselves of this opportunity to greet the representatives of the Republic of Seychelles and express to them our great satisfaction at seeing them occupy today their rightful place in this Assembly of free and sovereign nations.
208.	A year ago, at a historic moment for our country, that of our admission to this the highest international body, we had occasion to outline the general principles underlying our foreign policy.  We come here to reaffirm them because our experience in this short span of time as a sovereign State has proved the justice of those principles. They are fully in keeping with the legitimate interests of the Members of this Organization and the objective realities that we have inherited from colonialism and thus serve the sacred interests of our people.
209.	Objectively, we cannot fail to note the enormous progress that has been achieved along the path leading towards the realization of the specific objectives of the United Nations Charter.
210.	In fact, self-determination and independence have become established principles of international law and the peoples of the whole world are moving irreversibly towards full emancipation and sovereignty.
211.	The victory of the peoples of Indochina (Viet Nam, Laos and Kampuchea), the great march towards independence by the African peoples which dominated the decade of the 1960s, and the recent independence of the former Portuguese colonies, after a long and victorious political and armed struggle for national independence, are important milestones in the history of man's liberation.
212.	We applaud in particular the great victory of the Vietnamese people, who achieved one of their fundamental objectives, namely the reunification of Viet Nam. The Socialist Republic of Viet Nam conquered with heroism and tenacity a place of honor in our Organization. The liquidation of these bastions of colonialism and racism, apart from opening new prospects of peace, progress and social justice in the world, has served to catalyze again and decisively in Africa the general struggle against the vestiges of colonialism and the shameful realities of racism and apartheid.
213.	We witness, without the slightest shadow of a doubt, a clear effort to establish concord and co-operation among nations, which in turn help to promote initiatives towards international detente.
214.	Proof of this is the progress achieved in the negotiations on disarmament and the development of relations of co-operation among countries with different social systems which entail the relaxation of the climate of confrontation between blocs and ushers in to the benefit of the peoples an era of peaceful coexistence that replaces the bleak phase of the cold war.
215.	We would be remiss if we were not to highlight the important contribution made by the enlargement and gradual consolidation of the non-aligned movement and OAU.
216.	While OAU, through its higher bodies, has seriously considered the crucial problems of Africa and has found an answer and solution to many of them, as borne out by the recent results obtained in Mauritius, the non-aligned movement inspired by similar principles and objectives but with a broader platform has carried out similar tasks at the third-world level. The last Conference in Colombo, Sri Lanka, adopted declarations and resolutions [see Af31/197] which bear out this assertion.
217.	We can say that today, in its struggle for the Creative implementation of the principles enshrined in our Charter, the African group and the broader platform of the non-aligned countries in the United Nations represent a decisive factor in the establishment of a new policy among nations.
218.	Our State, as a fully fledged member of both OAU and the non-aligned group, firmly supports all the decisions taken and resolutions adopted by these two international organizations, which meet the aspirations of the peoples of the third world.
219.	However, our State, as an integral part of the international community, cannot fail to express its concern at the flagrant violations of fundamental human rights, at the attempts to perpetuate anachronistic colonialist, racist and apartheid regimes, at acts of aggression, interference and violation of the territorial integrity of sovereign States and at subversive maneuvers aimed at overthrowing legitimately constituted Governments which endanger international peace and security.
220.	The accession to independence of the former Portuguese colonies and the assumption of power by the national liberation movements which led to the establishment of the People's Republic of Angola, the People's Republic of Mozambique, the Democratic Republic of Sao Tome and Principe, the Republic of Guinea-Bissau and the Republic of Cape Verde-all this is not only a victory for the peoples of Africa and peace-loving and progressive forces in the world, but it is also a significant victory for the United Nations, where the fate of these peoples had been debated over a period of 20 years.
221.	The beneficial consequence for Africa of the independence of these countries escapes no attentive observer. The independence of these countries has substantially changed the relations of force in the struggle against colonialism and racism in southern Africa.
222.	Once apartheid's protective belt, Portuguese colonialism, was destroyed, the minority regimes in southern Africa saw in these anti-colonialist, anti-racist republics of Angola and Mozambique their closest enemies. Despite the important contribution made by the struggle of these peoples to the cause of the United Nations, we still witness acts of unquantifiable aggression by the unlawful Rhodesian regime and the racist regime in South Africa against the young republics of Angola and Mozambique.
223.	Those peoples which, like the Angolan people, after long years of cruel and bloody fighting, at the expense of untold suffering and sacrifices, at long last broke the shackles of slavery, exploitation, poverty and ignorance, deserve the respect and solidarity of all the nations inspired by the principles of the United Nations. For this reason we believe it is the duty of all the Members of this Organization to support whole-heartedly the application for admission of the People's Republic of Angola, which fulfills all the requirements for membership of the United Nations.
224.	In Rhodesia, in Namibia, in South Africa, we continue to witness the maneuvers of the racist and apartheid regimes which, in a desperate attempt to stem the tide of history, seek to perpetuate systems that the international community, irrespective of political system or ideology, regards as obsolete and inhuman.
225.	In our view, the solutions proposed by OAU and supported by the non-aligned movement are valid. All these solutions unmask and condemn attempts to undermine the true liberation of those peoples. By way of flagrant example, we have the pseudo-independence of Transkei, which is no more than one racist maneuver to divide the people of South Africa.
226.	We are convinced that the desperate challenge launched by the racist regime of South Africa against Africa and the peace-loving and progressive forces, and which is reflected in the recrudescence of massacres against the defenseless population, that have aroused a wave of indignation throughout the world, will only strengthen, we are sure, the determination of the heroic people of South Africa to carry their struggle to final victory.
227.	We associate ourselves with all those who appeal to the common sense of the Powers which obstinately insist on aiding that regime by financing means and by supplying war materials, including materials capable of being used for weapons of mass destruction.
228.	In the Comoros, although that country has acceded to independence and been admitted to full membership in OAU, the non-aligned movement and the United Nations, we still witness the flagrant violation of the principle of territorial integrity, namely, the occupation of Mayotte, which has always been an integral part of that former colony.
229.	With reference to Western Sahara, although this is a clear case of decolonization similar to so many others that we have witnessed on the African continent, we note an attempt by the administering Power to evade its responsibilities by concluding agreements that violate the sacred principle of self-determination and independence, and that might ultimately lead to the disappearance of Western Sahara as an entity.
230.	In our view, the people of Western Sahara, like any other colonized people, are entitled to self-determination and independence. We believe that the Frente POLISARIO, which embodies the legitimate aspirations of the Saharan people, has the inalienable right to seek out the ways and means that will lead to true emancipation.
231.	Another tragic situation, which has existed for so many years, still prevails in the Middle East. We reaffirm here our unconditional support of the Palestinian people in their struggle for the recovery of their usurped lands, and of the Arab countries who see a part of their territory unlawfully occupied by foreign forces. We also believe that the satisfaction of the legitimate interests of the Palestinian people is the key to the solution of the serious problem that still exists in the Middle East and dangerously threatens international peace and security.
232.	Any manoeuvre or arrangement aimed at disregarding the claims of the martyred people of Palestine, represented by the Palestine Liberation Organization, will simply prolong indefinitely and aggravate the problem. Our own experience has taught us that massacres, such as those now taking place in Lebanon, will never break the will or determination of the people or destroy a just cause.
233.	By way of confirmation of the threat that hangs over the small countries and of the desire nurtured by many to restore the law of the strongest, we have the case of East Timor-a classical example of a colony occupied by foriegn forces in flagrant violation, again, of the sacred principles of self-determination and independence.
234.	We have come here today to reaffirm solemnly our support of every just cause, and in particular of all national liberation struggles, the purpose of which is to liberate man from all forms of subjection. May we also reaffirm our readiness to support every effort in favor of disarmament, in particular the neutralization of weapons of mass destruction, for the benefit of peaceful coexistence, concord among nations and the utilization of the conquests of science and technology for the well-being and progress of man.
235.	We shall continue to adhere to the principles of non-alignment, which advocate independence of action and thinking; the practice of a policy which serves peoples; the constant upholding of equality and fraternity among nations; non-aggression and non-interference; the inviolability of territorial integrity; and the consistent implementation of the principle of peaceful coexistence, which guarantees to all States the right to devote themselves to primary tasks so as to achieve their economic independence by establishing the bases for progress. Thus, we shall always be open to frank co-operation with all the peoples and Governments of the world on the basis of mutual advantage and non-interference in internal affairs.
236.	This determination will be our modest contribution to the process of instituting a new and more just and equitable economic and social order so that together, in the service of our respective peoples, we may be able to face the disasters still afflicting many parts of the world: poverty, hunger, ignorance, and social, cultural, scientific and technological backwardness.
237.	In referring to these disasters, and having defined the position of the Republic of Cape Verde on the fundamental problems that concern our Organization, allow me to draw the attention of this Assembly to the difficult, not to say dramatic, economic and social situation besetting the people of Cape Verde at the present time, to which we shall be referring in greater detail in due time in the Second Committee.
238.	The Cape Verde archipelago, which is situated in the well-known desert zone of the Sahel and which conquered its national independence a little more than one year ago, inherited from its long colonial past a precarious economic and social situation characterized fundamentally by a total lack of productive infrastructure.
239.	Periodically, our country, subject to the whims of the weather and to haphazard and scarce rainfall, must face long periods of devastating drought, which bring famine and unemployment and sow consternation among the population. During the last two centuries of colonial domination-or, rather, between 1744 and 1974-Cape Verde had over half a century of acute famine, which took a toll estimated at more than 200,000 lives.
240.	Since 1968, Cape Verde has had eight consecutive years of drought, aggravated by the mass return of immigrants-in particular, from Angola.

241.	Although subject to the uncertainties of the weather, agriculture has always been, the main productive sector of the Cape Verde economy and the one providing the largest amount of employment for the active population.
242.	As for industry, it is in the artisan stage and thus very shaky, being limited essentially to the mining of salt, the extraction of pozzolana and the small-scale processing of a small number of foodstuffs, especially those derived from fishing. According to provisional estimates for 1973 prepared by a mission of the Economic Commission for Africa, the industrial sector accounts for barely 6.47 per cent of gross domestic product.
243.	An analysis of foreign trade reveals the precariousness and degree of dependency of the Cape Verde economy. It shows a substantial deficit, which has been exacerbated between 1966 and 1974 by the prolonged drought, leading to a heavy increase in imports of agricultural produce and the stagnation, or even decline, of exports.
244.	Thus, in 1974, exports covered only 3.3 per cent of imports. It may reasonably be supposed that this percentage is currently of the same order of magnitude.
245.	It should, further, be pointed out that imports of food-stuffs account for approximately 55 per cent of total imports.,
246.	Per capita gross domestic product in 1973 was $US 127, according to the estimates of the Economic Commission for Africa. Today, this figure can reasonably be estimated to be substantially lower, because of the prolonged drought, the increase in population brought about by strong demographic pressure and, especially, the mass return of emigrants.
247.	As for public finance, the regular budget for 1976 shows a deficit representing 45 per cent of total expenditures. The investment budget is almost non-existent.
248.	As a result of this especially difficult economic situation, the social situation is characterized by chronic unemployment affecting a sizable segment of the active population. Of the active population employed in 1970, 57,000 persons were doing assistance work for the victims of the drought, financed by the colonial authorities which were concerned by the possible repercussions on world public opinion of the announcement of drought victims. This kind of work, which had no precise national development objective, was suppressed when Cape Verde achieved independence, with gradual reconversion to more useful work such as the construction of dykes to channel water, the construction of infrastructure and the stockpiling of food-stuffs. The source of financing having been removed, the Government is in fact having great difficulty in: implementing this policy. As a result, the present unemployment rate (jobless and underemployed) is much higher* and must amount to about 75 per cent of the active population.
249.	With the prospect of a bad harvest as a result of insufficient rainfall for 1976, the number of unemployed will increase considerably.
250.	Confronted with this situation, the President of the Republic, Aristides Pereira, spoke on national radio asking the people to prepare themselves to face vigorously a new crisis situation. Noting that as at 15 September, rainfall was almost nil in all the islands, President Pereira confirmed that the harvest for this year would be almost totally lost.
251.	President Pereira, a few days prior to the twentieth anniversary of the founding of the Partido Africano da Independencia da Guine e Cabo Verde [PAIGC], observed that, in fighting for independence, the PAIGC had been aware of the difficulties that the people of Cape Verde would have to face, deriving from the inclement natural elements and the consequences of the virtually complete abandonment of the islands by the colonial Power.
252.	Despite this initial handicap, President Aristides Pereira expressed his conviction that the people which, through its Party, the PAIGC, had already accepted 20 years of sacrifice, would take up the challenge of nature and create a prosperous Cape Verde no longer at the mercy of rainfall.
253.	President Aristides Pereira concluded his address by launching an appeal to the entire people of Cape Verde- workers, technicians, civil servants, peasants, emigrants and Party activists to carry out the emergency measures to be taken by the Government, so as once again to show world public opinion their capacity to work and accept sacrifice, which are the necessary conditions for the mobilization of international solidarity -a solidarity which, it is fully confident, will assist the people of Cape Verde to surmount this difficult emergency situation, which calls for a rapid and effective response by this august Assembly.
